DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Benefit of priority under 35 U.S.C. 120 of US Application. No. 14/729,195 and US Application No. 12/807,868 is acknowledged and accepted. 
Drawings
The drawings with 27 Sheets of Figs. 1-29 received on 12/16/2020 are acknowledged and accepted.  
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
Abstract recites “An exemplary display is placed in an optical pathway” in line 1. This is incorrect language. Examiner suggests –A display placed in an optical pathway--.
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1,2,6,7,12,13, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over (US 2004/0164927 A1, hereafter Suyama, of record) in view of Traub et al (US 3,493,290 A, hereafter Traub).
Regarding Claim 1, Suyama teaches (figs 40,42A,60), a stereoscopic head mounted display (head mount display , p423, lines 1-3, Three dimensional display device, p 294, lines 1-8) for creating an image (virtual image 417, p427, lines 1-6) of a virtual 3-D scene (image generated by display device, 3d image 66, p294, lines 1-8) containing objects located (2d images sampled in the depth direction, p427, lines 10-12) at differing 3-D depths (virtual images 417 and 418 formed in different depths, p427, lines 1-10) within the virtual 3-D scene (3d image is decomposed into 2d images at intervals, p 17, p302, lines 1-8), the head mounted display (head mount display , p423, lines 1-3) comprising: 
	a 2-D display (2d display device 61, p17, para 294, lines 1-8)  addressable to produce at least two light patterns (light patterns corresponding to virtual images 417 and 418, p427, lines 1-10) corresponding to respective virtual objects (virtual objects corresponding to the virtual images 417,418) located at differing 3-D depths (virtual images 417 and 418 formed in different depths, p427, lines 1-10) within the virtual 3-D scene (image generated by display device, 3d image 66, p294, lines 1-8), each of the respective virtual objects (virtual objects corresponding to the virtual images 417,418) located at a respective virtual distance associated with a respective accommodation cue provided by the 2-D display (2d display device 61, p17, para 294, lines 1-8); 
	an active-optical element (varifocal lens 62, p294, lines 1-8) disposed at a location to receive the light pattern emitted by the 2-D display (2d display device 61, p294, lines 1-8), the active-optical element (varifocal lens 62,  p294, lines 1-8) having an addressable (Refractive index of lens is changeable and hence the optical power of the lens is changeable making the lens addressable, p304, lines 1-14) and variable optical power (Refractive index of lens is changeable and hence the focal length changes leading to  the optical power of the lens being changeable, p304, lines 1-14) corresponding to the differing 3-D depths (virtual images 417 and 418 formed in different depths, p427, lines 1-10) of the virtual objects (virtual objects corresponding to the virtual images 417,418)  within the virtual 3-D scene (3d image is decomposed into 2d images at intervals, p302, lines 1-8); and 
	a controller (driving device 63, p297, lines 1-4. The synchronization device 64 is adapted to synchronize the focus of the varifocal lens 62  and the 2d device 61 based on output from driving device 63, p300, lines 1-7) in communication with the 2-D display (2d display device 61, p294, lines 1-8) and active-optical element (varifocal lens 62,  p294, lines 1-8), and configured to change the optical power of the active-optical element (varifocal lens 62, p294, lines 1-8) synchronously (The synchronization device 64 is adapted to synchronize the focus of the varifocal lens 62  and the 2d device 61 based on output from driving device 63, p17, p300, lines 1-7) with the update of the at least two patterns (light patterns corresponding to virtual images 417 and 418, p427, lines 1-10)
	However, Suyama does not teach
synchronously update of the at least two patterns to match the variable optical power to the respective accommodation cues being provided by the 2-D display.
	Suyama and Traub are related as active optical elements in 3d displays.
	Traub teaches (fig 1, 8,8a)
	synchronously update (energization of the control grid of the tube 41 in correct phase relation with the deformation of the varifocal element, col 7, lines 14-18) of the at least two patterns (actual momentary position of the aircraft 35a in 3d and nominal flight path 36a, col 6, lines 70-74) to match  the variable optical power (a deformable varifocal element, fig 1,8,  Col 3, lines 61-63, has variable optical power) to the respective accommodation cues (the image 36a may be altered in any space dimensions, by control of the tube the flight path image appears at the proper height above the ground image, col 7, lines 15-28, indicating the cue is given for position in 3d space) being provided by the 2-D display (cathode ray tube 41, col 7, lines 10-12) (object field portions are located at different distances, col 4, lines 22-45).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Suyama to include the teachings of Traub such that synchronously update of the at least two patterns to match  the variable optical power to the respective accommodation cues being provided by the 2-D display for the purpose of utilizing a technique which dispenses with awkward projection and viewing problems such as dual images, col 1, lines 30-35).
Regarding Claim 2, Suyama-Traub teach the stereoscopic head mounted display of claim 1, 
	wherein the 2-D display (2d display device 61, p17, para 294, lines 1-8, Suyama) comprises a 2-D array of light-producing pixels (pixels of two d display devices, p431, lines 1-2, Suyama).
Regarding Claim 6, Suyama-Traub teach the stereoscopic head mounted display of claim 1, 	
	wherein the active-optical element (varifocal lens 62, p294, lines 1-8, Suyama) comprises a refractive active-optical element (varifocal lens is refractive).

Regarding Claim 7, Suyama-Traub teach the stereoscopic head mounted display of claim 6, 	
	wherein the refractive active- optical element (varifocal lens 62, p294, lines 1-8, Suyama) comprises a liquid lens (optical device has a liquid crystal p133, lines 2-7, Suyama, liquid, col 6, lines 33-36, fig 7, Traub).
Regarding Claim 12, Suyama-Traub teach stereoscopic head mounted display of claim 1, 	
	wherein the stereoscopic head mounted display (head mount display, p423, lines 1-3, Three-dimensional display device, p 294, lines 1-8, Suyama) is a see-through display (User can see through display as in Fig. 40).
Regarding Claim 13, Suyama-Traub teach stereoscopic head mounted display of claim 1, 	
	wherein the active-optical element (a deformable varifocal element, fig 1,8, Col 3, lines 61-63, Traub) is configured to change the variable optical power at a rate of at least 60 Hz (frequency above flicker perception rate of the eye, col 4, lines 1-3, flicker perception is 60Hz).

Claims 3-5, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over (US 2004/0164927 A1, hereafter Suyama, of record) in view of Traub et al (US 3,493,290 A, hereafter Traub) and further in view of Raber et al (US 2005/0057812 A1, hereafter Raber).
Regarding Claim 3, Suyama-Traub teach the stereoscopic head mounted display of claim 1.
	 However, Suyama-Traub do not teach
	comprising a spherical mirror disposed on the optical axis in optical communication with the active-optical element and at a location such that the active-optical element is disposed between the spherical mirror and the 2-D display.
	Suyama-Traub and Raber are related as active optic elements in displays.
	Raber teaches (fig 6),
	comprising a spherical mirror (curved optic 284, p61, lines 1-5) disposed on the optical axis in optical communication with the active-optical element (EVO 272, electro variable optic, p61, lines 1-5) and at a location such that the active-optical element (EVO 272, p61, lines 1-5) is disposed between the spherical mirror (curved optic 284, p61, lines 1-5) and the 2-D display (image source 280, p61, lines 1-5, also 276, p62, lines 6-8).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of  the invention to modify the teachings of Suyama-Traub to include the teachings of Raber such that comprising a spherical mirror disposed on the optical axis in optical communication with the active-optical element and at a location such that the active-optical element is disposed between the spherical mirror and the 2-D display for the purpose of using a common technique for 3d image production which is inexpensive and lightweight (cont. p5, lines 1-2).
Regarding Claim 4, Suyama-Traub-Raber teach the stereoscopic head mounted display of claim 3, 
	wherein the active-optical element (EVO 272, electro variable optic, p61, lines 1-5, Raber) is offset along the optical axis from the center of a radius of curvature, R, (as in fig 6, Raber) of the spherical mirror (curved optic 284, p61, lines 1-5).
Regarding Claim 5, Suyama-Traub-Raber teach stereoscopic head mounted display of claim 4, 	
	wherein the active-optical element (curved optic 284, p61, lines 1-5, Raber) is offset by ⌂ (offset as in fig 6), and an exit pupil of the 2-D display (image source 276, p62, lines 6-8) is magnified by an amount mp, mp=R/R+2⌂ (magnification in classical optics is defined as mp=(distance of image from the optic/distance of object from the optic). IP2’ image is focused at distance R from the optic and as active-optical element EVO 272 is offset from center of radius R of the curved optic 284, as in current drawings, fig 9(a), distance of object from the optic 284 is similarly calculated as (R+2⌂). Hence the magnification mp=R/R=2⌂).

Claims 8-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over (US 2004/0164927 A1, hereafter Suyama, of record) in view of Traub et al (US 3,493,290 A, hereafter Traub) and further in view of Tidwell et al (US 7230583 B2, hereafter Tidwell, of record).
Regarding Claim 8, Suyama-Traub teach the stereoscopic head mounted display of claim 1, 	
	wherein the controller (driving device 63, p297, lines 1-4, Suyama, coil 17 which energizes, driving source 18, col 5, lines 55-62) is configured to change the optical power (vary the focal length, p297, lines 1-3) of the active-optical element (varifocal lens 62, p294, lines 1-8) 
	However, Suyama-Traub do not teach
changing the optical power to produce a corresponding change in perceived distance at which an intermediate image is formed.
	Suyama-Traub and Tidwell are related as active optic elements.
	Tidwell teaches (fig 1),
changing the optical power of the active-optical element (variable focus lens 22) to produce a corresponding change (variable focus lens 22 changes its focus and the hence the intermediate image position is changed, col. 6, lines 65-67, col. 7, lines 1-4) in perceived distance at which an intermediate image (intermediate image plane, col. 6, lines 65-67, col. 7, lines 1-4)   is formed.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Suyama-Traub to include the teachings of Tidwell such that changing the optical power to produce a corresponding change in perceived distance at which an intermediate image is formed for the purpose of using a common technique for providing variable accommodation to reduce nausea (col 2, lines 64-67).
Regarding Claim 9, Suyama-Traub-Tidwell teach the stereoscopic head mounted display of claim 8, 	
	wherein the stereoscopic head mounted display (head mount display , p423, lines 1-3, Three dimensional display device, p 294, lines 1-8, Suyama)  is a see-through display (User can see through display as in Fig. 40) and wherein the intermediate image (intermediate image plane, col. 6, lines 65-67, col. 7, lines 1-4, Tidwell) is added to a real-world scene (background image) observable through the see-through display (User can see through display as in Fig. 40, Suyama).
Regarding Claim 10, Suyama-Traub-Tidwell teach the stereoscopic head mounted display of claim 8, 
	wherein a distance at which the intermediate image (intermediate image plane, col. 6, lines 65-67, col. 7, lines 1-4, Tidwell) is formed (virtual image formed of virtual objects at different depths and placed upon a background image, Col. 9, Lines 60-67, Col. 10, Lines 3-15, Tidwell) can serve as an accommodation cue (cue to the eyes, as to the depth at which the virtual object is placed in the background image. The distance at which the added image forms gives the correct accommodation cue to the eye of the user about the depth of the object in the background scene image) for the person with respect to the intermediate image (intermediate image plane with the virtual images or intermediate images of the virtual object, Col. 6, Lines 65-67, Col. 7, Lines 1-4, Tidwell).  
Regarding Claim 11, Suyama-Traub-Tidwell teach the stereoscopic head mounted display of claim 8, 
wherein the controller is configured to change the optical power (varying focal length by driving device 63, p 17, para 297, lines 1-4, changing the curvature of the scanning light waves impinging on the user eyes by variable focus lens 22, Fig. 8, Col.4, Lines 15-37, Tidwell)  of the active-optical element (variable focus lens 22)  to correspondingly move the intermediate image (intermediate image plane with the virtual images or intermediate images, Col. 6, Lines 65-67, Col. 7, Lines 1-4, Tidwell) along the optical pathway (deflection of focal points, Col. 7, Lines 1-4) relative to the focal plane to produce a corresponding change in distance of the image relative to the person’s eye (images at far distances have flat shape of curvature to simulate far distance and images at near distances have convex curvature to simulate near distance. Hence a change in distance is brought about by the change in power of variable focus lens 22, Tidwell).
Allowable Subject Matter
Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270. The examiner can normally be reached M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.V.D./
Jyotsna V Dabbi								9/29/2022Examiner, Art Unit 2872                                                                                                                                                                                                        
/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872